Citation Nr: 1502162	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

D.B.S. represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

B.A.P.S. and D.B.S.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to December 1969.  He passed away April 30, 2010.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision. 

In July 2013, this matter was remanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal arises out of separate claims from two appellants who are each seeking recognition as the deceased Veteran's surviving spouse for VA purposes.

In October 2012, B.A.P.S. and D.B.S each testified at separate Travel Board hearings held at the RO before Veterans Law Judge J.J. Crowley.  Unfortunately, while VA's Digital Audio Recording System (DARS) successfully recorded the hearing of B.A.P.S. (and a transcript of that hearing is of record), DARS did not properly record the hearing of D.B.S. As such, the matter was remanded to afford D.B.S. another opportunity to testify.  This was accomplished in September 2013 before a different Veterans Law Judge, E.S. Leboff.  

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Because the appellants in this case each testified before a different Veterans Law  Judge, a letter was sent to each notifying them that they had the option of having additional hearings with the other VLJs who would be assigned to the panel to decide the appeal.  B.A.P.S. waived her right to appear at additional hearings.  However, in November 2014, D.B.S responded affirmatively, requesting additional hearings via videoconference hearing at the local RO.  Therefore, in accordance with Arneson, additional hearings are needed.  In this regard, the Board notes that, because VLJ J.J. Crowley conducted the October 2012 hearing with B.A.P.S. and will therefore be part of the panel deciding this claim, he must be one of the Judges to conduct an additional hearing with D.B.S.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

Schedule D.B.S. for additional Video Conference hearings.  One of these hearings must be conducted by VLJ J.J. Crowley.  She and her representative should be notified of the date and time of the hearing, as appropriate.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

  

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




